DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
1) “lengths of the partial rows correspond to a spacing between the partial rows” as claimed in claim 4;
2) “the partial rows each have two or three of the connector ridges” as claimed in claim 5; 
3) “the connector ridges of the pavers are stepped vertically” as claimed in claim 9; 
4) “the connector ridges of the pavers have outer edges that are flattened or grooved” as claimed in claim 10; and 
5) limitation “in addition to the connector ridges in the lower area of the pavers, further rows of the connector ridges are provided that together with the connector ridges form a double composite system” as claimed in claim 11
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not disclose lengths of the partial rows corresponding to a spacing between partial rows as claimed in claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 5, 7, 8, and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites “its irregularly curved side faces”.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, claim 1 only requires “an irregularly curved side face”.  It is unclear how many irregularly curved side faces are required.
Claim 3 recites “its irregularly curved side faces”.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, claim 1 only requires “an irregularly curved side face”.  It is unclear how many irregularly curved side faces are required.
Claim 5 recites the limitation “wherein the partial rows each have two or three of the connector ridges”.  However, looking at Applicant’s Figures, none of the partial rows each have two or three of the connector ridges.  It is unclear what Applicant is trying to claim.
Claim 7 recites the limitation “pavers with flat side faces”.  However, claim 1, from which claim 7 depends, requires each paver to have an irregularly curved side face.  It appears that claim 7 directly contradicts claim 1.
Claim 8 recites the limitation “wherein the pavers with planar side faces are rectangular.  However, claim 1 requires each paver to have an irregularly curved side face.  It appears that claim 8 contradicts claim 1.
Claim 11 recites the limitation "the lower area of the pavers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE 200 16 078 U 1 (hereinafter will be referred to as DE ‘078).
Regarding claim 1, DE ‘078 teaches a pavement (Figure 4) formed from a plurality of pavers each having: 	
an irregularly curved side face provided with rows or partial rows of adjacent strip-shaped connector ridges (14) interlocking rack-like with connector ridges (14) of neighboring pavers.
Regarding claim 2, as shown in Figure 4, each of the individual pavers is provided on its irregularly curved side faces with a circumferential row of the connector ridges.
Regarding claim 6, as shown in Figure 4, there are empty sections between the partial rows that form infiltration areas.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Milot et al., US 6,168,347 B1 in view of Browning et al., US 9,315,950 B2.
Regarding claim 1, Milot teaches a pavement formed from a plurality of pavers each having: 	an irregularly curved side face (Figure 4).
While Milot fails to disclose that the irregularly curved side face is provided with rows or partial rows of adjacent strip-shaped connector ridges interlocking rack-like with connector ridges of neighboring pavers, Browning teaches paving stones and discloses provided strip-shaped connector ridges (20) around the perimeter of each paving stone such that the strip-shaped connector ridges interlock rack-like with connector ridges of neighboring pavers (rack-like interlock shown in Figure 2).  It would have been obvious to one of ordinary skill in the art to modify Milot’s irregularly curved side face to have partial rows of adjacent strip-shaped connector ridges in view of Browning’s disclosure to be able to interlock rack-like with connector ridges of neighboring pavers for a more secure pavement.
Regarding claim 2, the resulting combination includes each of the individual pavers of Milot being provided on its irregularly curved side faces with a circumferential row (they extend around the perimeter) of the connector ridges (20).  The claim does not require the entire circumference; even if the claim were amended to include the entire circumference, Browning shows an embodiment in which connector ridges extend around the entire circumference of a paver in Figure 5).
Regarding claim 3, the resulting combination includes each of the individual pavers of Milot being provided on its irregularly curved side faces with a plurality of spaced apart circumferential partial rows of connector ridges (20).
Regarding claim 4, Browning further shows in Figure 1 an embodiment in which lengths of the partial rows (each partial row has two connector ridges) appear to correspond to a spacing between the partial rows (on the long side of the paver).  It would have been obvious to one of ordinary skill in the art to modify the partial rows of the resulting combination such that the lengths of the partial rows correspond to a spacing between the partial rows in view of Browning’s further disclosure based on obvious design choice as an alternate way to form an interlock.
Regarding claim 5, Browning further shows in Figure 1 an embodiment in which each partial row has two connector ridges.  it would have been obvious to one of ordinary skill in the art to modify the partial rows of the resulting combination to each have two of the connector ridges in view of Browning’s disclosure based on obvious design choice as an alternate way to form an interlock.
Regarding claim 6, the resulting combination includes empty sections between the partial rows forming infiltration areas.
Regarding claim 7, the resulting combination includes pavers with flat side faces (Milot’s Figure 3b at a minimum) provided with the partial rows of the adjacent and spaced apart strip-shaped connector ridges that mesh in a rack-like manner with connector ridges of neighboring pavers of irregularly curved and/or planar side faces.
Regarding claim 8, Milot explicitly discloses that each of the pavers of the set have are irregular in outline but are contained within a virtual rectangular perimeter to be able to form the pavers into rows (Abstract; column 1 lines 36-38; and column 1 line 63 through column 2 line 2).  Looking at Milot’s plurality of embodiments (Figures 3a-3j) and seeing that some of the pavers appear to have planar faces, it would have been obvious to one of ordinary skill in the art to modify the pavers to include some that are rectangular with flat side faces in view of Milot’s further disclosure if it was desired to clearly convey that the pavers are not natural stone.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Milot in view of Browning as applied to claim 1, further in view of DE 10 2007 015 831 A1 (hereinafter will be referred to as DE ‘831).
Regarding claim 9, while the resulting combination fails to disclose that the connector ridges of the pavers are stepped vertically, DE ‘831 teaches pavers and discloses connector ridges (2) that are stepped vertically (Figure 3).  It would have been obvious to one of ordinary skill in the art to modify the connector ridges of the resulting combination to be stepped vertically in view of DE ‘831’s disclosure based on obvious design choice as another way to form an interlocking component.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Milot in view of Browning as applied to claim 1, further in view of Hagenah, US 7,575,392 B2.
Regarding claim 10, while the resulting combination fails to disclose that the connector ridges of the pavers have outer edges that are flattened, Hanegah teaches pavers and discloses that connector ridges have outer edges that are flattened (Figure 1).  It would have been obvious to one of ordinary skill in the art to modify the connector ridges of the resulting combination to have outer edges that are flattened in view of Hanegah’s disclosure based on obvious design choice as an alternate shape of a connector ridge.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Milot in view of Browning as applied to claim 1, further in view of Riccobene et al., US 2014/0140766 A1.
Regarding claim 11, while the resulting combination fails to disclose the limitation claimed, Ricoobene teaches pavers and discloses connector ridges in a lower area of a paver and further rows of connector ridges are provided that together with the connector ridges form a double composite system (Figure 7).  It would have been obvious to one of ordinary skill in the art to modify the connector ridges of the resulting combination to have connector ridges in a lower area of a paver and further rows of connector ridges are provided that together with the connector ridges form a double composite system in view of Riccobene’s disclosure based on obvious design choice as an alternate way to form an interlock.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Rinninger, US D494,685 is cited for the teaching of paving stones that have both curved and flat faces.  Brunkhorst, US 2014/0199121 A1 is cited for the teaching of connector ridges that are stepped vertically.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671